Title: John Quincy Adams to Thomas Boylston Adams, 30 October 1798
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother.
            Berlin 30. October 1798.
          
          I have received your’s of the 26th: enclosing one for Mr: Welsh— I now forward those Letters for America, with which I threatened you in my last.— Of all the news which you believed or expected to believe, the only parts likely to be confirmed, are the capture of the Leander, with Captain Berry, on board, and of the two french frigates by the Colossus.— The burning of the transports in the Nile, has no further voucher, and is not even mentioned in Letters from the English Minister at Constantinople of 25. September.— If the other account, from the Irish Coast were true, it would be one more very capital stroke; but it surpasses even the faith of a Jew, to believe it.
          À propos, speaking of Jews, your lottery ticket still remains in the bosom of the wheel, and shall be renewed in due time, for the last and decisive class. Your horse is yet unsold, and affords pleasant relaxation to Mr: Whitcomb, from his toils— Mr: Cornet Brown, (who returned yesterday, with his father, and who regrets very much not having seen you at Hamburg) has him this day upon trial, and if he does not take him, it is not improbable, that I may keep him for my own use
          The English Prince Augustus is here; but much out of health, with the Asthma.— I have not seen him— He has two very agreeable

& clever gentlemen with him—Mr: Livingston & Mr: Arbuthnot—the latter is much like Pitcairn.
          The Turkish Ambassador died yesterday.— He has passed his time here in writing a romance, which he was just about to publish.
          Adieu
        